ERVIN, Judge.
Escambia County and its property appraiser seek review of an order of the Administration Commission which approved an amendment to the County’s budget made by the Department of Revenue increasing the County’s budget by providing for the expenditure of electronic data processing equipment. We agree with the County that the Department of Revenue has no authority to amend a county’s budget after July 15. Section 195.087(1)a, Florida Statutes (1977), is explicit in requiring that the Ad Valorem Tax Division of the Department of Revenue shall review a budget request and may, on or before July 15, amend or change the requested budget as it deems necessary. No statutory authority, however, is given to the Department to so act after July 15.
We find no support in the record for the Department’s argument that the County is estopped from objecting to the Department’s amendment of the County’s budget on the ground that the County agreed to the changes. The only reference to the alleged agreement is a letter from the Es-cambia County Property Appraiser to the Department. We find nothing in the letter remotely suggesting any such agreement; indeed, the letter specifically stated it was the County’s intention to appeal the Department’s decision imposing the amendment.
That portion of the Administration Commission’s order approving the Department of Revenue’s prior order which directed an increase in the County’s budget of $27,925 for data processing, entered August 23, 1977, is REVERSED. The order is otherwise AFFIRMED.
MILLS, Acting C. J., and MELVIN, J., concur.